Case 5:19-cv-00390-JGB-KK Document 44-4 Filed 05/24/19 Page 1 of 3 Page ID #:349



   1                           CERTIFICATE OF SERVICE
   2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3
               I am employed in the County of Los Angeles, State of California. I am
   4    over the age of 18 and not a party to this action. My business address is 12011
   5    San Vicente Boulevard, Suite 600, Los Angeles, CA 90049900 Front Street,
        Suite 350, San Francisco, California, 94111.
   6
   7          On May 24, 2019 I served the following document(s):
   8     1) PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
            AND JOANNA JACKSON’S NOTICE OF MOTION AND MOTION
   9        TO STRIKE CLAIMANT TODD W. LEWIS’ JURY DEMAND
         2) MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
   10       OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
            CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE
   11       CLAIMANT TODD W. LEWIS’ JURY DEMAND
         3) DECLARATION OF MINA M. MORKOS IN SUPPORT OF
   12       PLAINTIFFS-IN-LIMITATION NOTICE OF MOTION AND
            MOTION TO STRIKE CLAIMANT TODD W. LEWIS’ JURY
   13       DEMAND
         4) [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION
   14       JEREME CRIST, ERICA CRIST, AND JOANNA JACKSON’S
            MOTION TO STRIKE CLAIMANT TODD W. LEWIS’ JURY
   15       DEMAND
              (BY MAIL) I am readily familiar with the firm’s practice of collection
   16         and processing correspondence for mailing. Under that practice it would
   17         be deposited with U.S. Postal Service on that same day with postage
              thereon fully prepaid at San Francisco, California in the ordinary course
   18         of business. I am aware that on motion of the party served, service is
   19         presumed invalid if postal cancellation date or postage meter date is more
              than one day after date of deposit for mailing in affidavit.
   20         (PERSONAL VIA MESSENGER) I am responsible for same-day
   21         service by messenger (hand delivery) to the offices of the addressee(s) on
              the service list.
   22         (BY FEDERAL EXPRESS) I am responsible for service by Federal
   23         Express to the above address with guaranteed delivery by 11:00 a.m. no
              later than the next business day after the date of this proof of service.
   24         (BY ECF) I electronically served the referenced documents through
   25         ECF/PACER. E-service in this action was completed on all parties listed
              on the service list with ECF/PACER.
   26         (FEDERAL) I declare under penalty of perjury under the laws of the
   27         United States that the foregoing is true and correct.

   28                                                /s/ Robin Sanders
                                                     ROBIN SANDERS
                                              1
                                             - -
                                         PROOF OF SERVICE
Case 5:19-cv-00390-JGB-KK Document 44-4 Filed 05/24/19 Page 2 of 3 Page ID #:350



   1
   2                                  SERVICE LIST
   3                    USDC Case No.: 5:19-cv-00390- JGB (KKx)

   4                            In the matter of the Complaint of
         JEREME CRIST, ERICA CRIST, and JOANNA JACKSON, as the owners of
   5       a certain 2004 26’ Sleekcraft Enforcer, bearing Hull Identification Number
   6               NAS2606E404, and her engines, tackle, appurtenances, etc.
                         For exoneration from, or limitation of, liability
   7      ADDRESSEE                               PARTY
          Manny Ibay                              Attorneys for Claimants
   8      Ibay Law Group                          Ashley Heitzman and Grant
          10520 Venice Boulevard                  Pacewiczh
   9      Culver City, CA 90232
          Telephone: 310-838-6788
   10     Facsimile:310-838-9788
          Lola@Ibaylaw.com
   11
         Martin H. Mathers                         Attorneys for Claimant
   12    Gage & Mathers                            Lance Nelson
         2525 East Arizona Biltmore Circle
   13    Suite A-114
         Phoenix, AZ 85016
   14    Telephone: 602-258-0604
         Facsimile: 602-258-8287
   15
         Daniel R. Baradat                         Attorneys for Claimant
   16    Baradat & Paboojian, Inc.                 Todd Lewis, and minors, etc.
         720 West Alluvial
   17    Fresno, CA 93711
         Telephone: 559-431-5366
   18    Facsimile: 559-431-1702
         drb@bplaw-inc.com
   19    kbk@bplaw-inc.com
   20    James William Alcantara, Esq.             Attorneys for Survivors of
         Alcantara & Associates                    Brian Grabowski and Foremost
   21    525 North Miller Road, Unit 126           Insurance Company
         Scottsdale, AZ 85257-4650
   22
         Arnie Goldstein, Esq.                     Attorneys for Denise Olson Drury,
   23    Goldstein, Gurbuz & Robertson             individually and as personal
         15910 Ventura Boulevard,                  representative of Estate of Kirra
   24    Suite 1019                                Drury
         Encino, CA 91436
   25    Telephone: 818-907-5100
         Facsimile: 818-907-5105
   26    arnie@ggrlaw.com
   27    Ari Lorin Markow, Esq.
         Manning & Kass, Ellrod, Ramirez,
   28    Trester
         801 South Figueroa Street,
                                             2
                                             - -
                                         PROOF OF SERVICE
Case 5:19-cv-00390-JGB-KK Document 44-4 Filed 05/24/19 Page 3 of 3 Page ID #:351



   1     ADDRESSEE                                PARTY
         15th Floor
   2     Los Angeles, CA 90017
         Telephone: 213-624-6900
   3     Facsimile: 213-624-6999
         alm@manningllp.com
   4
         Carlos F. Llinas Negret                  Attorneys for Claimants/Counter-
   5     Stuart R. Fraenkel, Esq.                 Plaintiffs/Third-Party Plaintiffs,
         Gretchen M. Nelson, Esq.                 Denise Olson Drury, individually
   6     Nelson & Fraenkel, LLP                   and as personal representative of
         601 South Figueroa Street,               the Estate of Kirra Idella Drury,
   7     Suite 2050                               Lance Nelson, Ashley Heitzman
         Los Angeles, CA 90017                    and Grant Pacewiczh
   8     Telephone: 844-622-6469
         Facsimile: 213-622-6019
   9     stuart@nflawfirm.com
         cllinas@nflawfirm.com
   10
         Kevin R. Boyle, Esq.                     Attorneys for Jordan Heitzig
   11    Andrew Owen, Esq.
         Panish Shea & Boyle
   12    11111 Santa Monica Boulevard
         Suite 700
   13    Los Angeles, CA 90025
         Telephone: 310-477-1700
   14    Facsimile: 310-477-1699
         Boyle@pshlaw.com
   15    owen@psblaw.com
   16    Steven M. Campora, Esq.                  Attorneys for Survivors of Brian
         Dreyer Babich Buccola Wood               Grabowski and Tabby Grabowski
   17    Campora, LLP
         20 Bicentennial Circle
   18    Sacramento, CA 95826
         Telephone: 916-379-3500
   19    Facsimile: 916-379-3599
         scampora@dbbwc.com
   20
         Nick Pritchett, Esq.                     Attorneys for Claimants Gaylynn
   21    Williams, Brodersen, Pritchett &         Heitzig and Scott Heitzig
         Burke LLP
   22    2222 West Main Street
         Visalia, CA 93291
   23    Telephone: 559-635-9000
         Facsimile: 559-635-9085
   24    nick@visalialawyers.com
   25
   26
   27
   28

                                            3
                                            - -
                                        PROOF OF SERVICE
